Election/Restrictions
Claim 1 and amended claim 17 are allowable. The restriction requirement between Inventions I, II; Species A-F; Sub-Species I-II; Sub-Species a-c, as set forth in the Office action mailed on 10/04/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/04/2021 is withdrawn.  Claims 4-5, 10, 19-22, 25-26, 29-31, directed to a non-elected Invention/Species are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Wilson on 5/9/2022.

The application has been amended as follows: Claim 17 is amended to comprise the subject matter of claims 27-28. Claims 27-28 are cancelled. The second claim 30 is renumbered. 



17.		(Currently Amended)  A freeze point suppression cycle control system comprising: 
a first sensor positioned to determine an indicator value of a freeze point suppressant property of a liquid, wherein the liquid includes a mixture of a melted solid and a freeze point suppressant; 
a flow controller that controls a flow of the liquid to a separator;  
a controller coupled with the first sensor and with the flow controller, wherein the controller controls the flow of the liquid to the separator utilizing the flow controller based on at least the determined indicator value of the freeze point suppressant property of the liquid and the controller utilizes the determined indicator value of the freeze point suppressant property of the liquid to determine a target property value of the concentrated freeze point suppressant; 
the separator, wherein the separator forms a concentrated freeze point suppressant from the liquid; 
a second sensor positioned to determine an indicator value of a freeze point suppressant property of the concentrated freeze point suppressant, wherein the second sensor is coupled with the controller and the controller further controls the flow of the liquid utilizing the flow controller to the separator based on at least the determined indicator value of the freeze point suppressant property of the concentrated freeze point suppressant and the determined target property value of the concentrated freeze point suppressant; and 
a mixing tank that combines the concentrated freeze point suppressant with a solid to form a portion of the liquid. 

27. 		(Cancelled)

28. 		(Cancelled)

[[30]]31. 	(Currently Amended) The system of claim 30, wherein the flow controller further includes a control valve coupled with the controller and controls at least a flow of the concentrated freeze point suppressant from the distillation vessel or a flow of liquid from the distillation vessel to reform the melted solid.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Amended Claims 1, 17 are allowable over the prior art of record. For example, Muren in view of Goldstein does not teach and the controller utilizes the determined indicator value… and does not teach the controller further controls the flow of the liquid utilizing the flow controller… 
As independent claims 1, 17 are allowable over the art of record, therefore claims 3-5, 7-17, 19-22, 25-26, 29-31 depending therefrom are also considered to be allowable over the art of record.

	

 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE S TANENBAUM whose telephone number is (313)446-6522. The examiner can normally be reached M-F 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on (571) 272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Steve S TANENBAUM/               Examiner, Art Unit 3763